Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #021


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 1st day of May, 2018, are as follows:



PER CURIAM:

2017-B-2045       IN RE: DEBRA L. CASSIBRY

                  Upon review of the findings and recommendations of the hearing
                  committees and disciplinary board, and considering the record and
                  the brief filed by the ODC, it is ordered that Debra L. Cassibry,
                  Louisiana Bar Roll number 17029, be and she hereby is disbarred.
                  Her name shall be stricken from the roll of attorneys and her
                  license to practice law in the State of Louisiana shall be
                  revoked.   All costs and expenses in the matter are assessed
                  against respondent in accordance with Supreme Court Rule XIX, §
                  10.1, with legal interest to commence thirty days from the date
                  of finality of this court’s judgment until paid.

                  CRICHTON, J., dissents and assigns reasons.
05/01/18

                     SUPREME COURT OF LOUISIANA

                                   NO. 2017-B-2045

                         IN RE: DEBRA L. CASSIBRY


                ATTORNEY DISCIPLINARY PROCEEDING


PER CURIAM

      This disciplinary matter arises from formal charges filed by the Office of

Disciplinary Counsel (“ODC”) against respondent, Debra L. Cassibry, an attorney

licensed to practice law in Louisiana, but currently suspended from practice.



                      PRIOR DISCIPLINARY HISTORY

      Before we address the current charges, we find it helpful to review

respondent’s prior disciplinary history. Respondent was admitted to the practice of

law in Louisiana in 1985. In March 2011, respondent pleaded guilty to driving while

intoxicated (“DWI”). She subsequently failed to cooperate with the ODC in its

related investigation. Accordingly, we placed her on interim suspension for threat

of harm to the public. In re: Cassibry, 12-0931 (La. 5/2/12), 88 So. 3d 442. In

November 2013, we suspended respondent from the practice of law for one year and

one day, retroactive to the date of her interim suspension, for the above misconduct.

In re: Cassibry, 13-1923 (La. 11/1/13), 131 So. 3d 22 (“Cassibry I”). Respondent

has not yet applied for reinstatement to the practice of law from her suspension in

Cassibry I and, thus, remains suspended from the practice of law.

      Against this backdrop, we now turn to a consideration of the misconduct at

issue in the present proceeding.
          UNDERLYING FACTS AND PROCEDURAL HISTORY

      The ODC filed two sets of formal charges against respondent under

disciplinary board docket numbers 14-DB-040 and 16-DB-071. Respondent failed

to answer either set of formal charges, and the factual allegations contained therein

were deemed admitted.        The matters were considered by separate hearing

committees before being consolidated by order of the disciplinary board. The board

then filed in this court a single recommendation of discipline encompassing both

sets of formal charges.



                                    14-DB-040

                           The Mississippi Arrest Matter

      In January 2012, while driving in Mississippi, respondent struck another

vehicle and attempted to leave the scene of the accident. The other driver physically

prevented respondent from leaving, and when the investigating police officer

arrived, he observed respondent swaying in all directions while trying to stand still

and slurring her speech.    The officer also described her eyes as “pin point.”

Respondent advised the officer that she had taken a Percocet earlier that morning,

and a blood sample was obtained pursuant to a warrant.

      Respondent was then arrested for driving under the influence, driving under

suspension, and driving without insurance. In May 2013, respondent pleaded no

contest to the charges. She was put on probation with the condition that she pay

certain fines and costs. She failed to pay the fines and costs, and a warrant for her

arrest was issued on July 9, 2013. Respondent is currently a fugitive from justice in

Mississippi.

      The ODC alleged respondent’s conduct violated the following provisions of

the Rules of Professional Conduct: Rules 3.3 (candor toward the tribunal), 8.4(a)

                                          2
(violation of the Rules of Professional Conduct), 8.4(b) (commission of a criminal

act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a

lawyer), 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit, or

misrepresentation), and 8.4(d) (engaging in conduct prejudicial to the administration

of justice).



                            The Louisiana Arrest Matter

       In January 2013, respondent was driving on I-10 West in Slidell when she was

pulled over by the police on suspicion of impairment. The police officer suspected

respondent had been using drugs and requested that she provide a urine sample for

analysis, which she refused.

       Respondent was arrested on charges of DWI 2nd offense, improper lane usage,

driving under suspension, and no seat belt. Her arraignment was scheduled for

March 6, 2013, but she failed to appear. She also failed to appear for the bond

forfeiture hearing on May 8, 2013; as a result, her bond was forfeited.

       On August 22, 2013, a bail bondsman delivered respondent to the custody of

the Slidell Police Department. She was subsequently arraigned on August 27, 2013.

She pleaded not guilty to all charges, and her bond was reinstated.

       Respondent’s trial was set for April 2, 2014, but she again failed to appear.

Consequently, she was charged with the additional offense of failure to appear 2nd

offense, and a warrant was issued for her arrest. The warrant remains outstanding,

and respondent is evading prosecution in this matter.

       The ODC alleged respondent’s conduct violated the following provisions of

the Rules of Professional Conduct: Rules 3.3, 8.4(a), 8.4(b), 8.4(c), and 8.4(d).



                                The Forgery Matter



                                          3
      In January 2014, respondent contacted her attorney, Stephen Richard, and

asked him to file a motion requesting the Slidell City Court to refund monies she

recently paid towards her fees and court costs related to her first DWI case, which

was the subject of Cassibry I. When Mr. Richard refused, respondent prepared the

motion herself and forged Mr. Richard’s signature on it. Respondent subsequently

failed to cooperate with the ODC’s investigation of this matter.

      The ODC alleged respondent’s conduct violated the following provisions of

the Rules of Professional Conduct: Rules 3.3, 8.1(c) (failure to cooperate with the

ODC in its investigation), 8.4(a), 8.4(b), and 8.4(c).

      As previously noted, respondent failed to answer the formal charges in 14-

DB-040.    Accordingly, the factual allegations contained therein were deemed

admitted and proven by clear and convincing evidence pursuant to Supreme Court

Rule XIX, § 11(E)(3). No formal hearing was held, but the parties were given an

opportunity to file with the hearing committee written arguments and documentary

evidence on the issue of sanctions. Respondent filed nothing for the hearing

committee’s consideration.



                             Hearing Committee Report

      After considering the ODC’s deemed admitted submission, the hearing

committee accepted the deemed admitted factual allegations as true. Based on these

facts, the committee determined respondent violated the Rules of Professional

Conduct as charged.

      The committee then determined that the baseline sanction is disbarment, based

on the ABA’s Standards for Imposing Lawyer Sanctions. In aggravation, the

committee found a prior disciplinary record, a dishonest or selfish motive, bad faith

obstruction of the disciplinary proceeding by intentionally failing to comply with the

rules or orders of the disciplinary agency, and refusal to acknowledge the wrongful

                                           4
nature of the conduct. The committee did not note the presence of any mitigating

factors.

      Under these circumstances, the committee recommended respondent be

disbarred. The committee further recommended that respondent be required to

successfully complete a substance abuse counseling program as a condition of

readmission.

      Neither respondent nor the ODC filed an objection to the hearing committee’s

report.



                                     16-DB-071

                        The Jefferson Parish Criminal Matter

      In September 2014, respondent was staying at the Extended Stay America

Hotel in Metairie, Louisiana. Several times during her stay, the hotel’s staff

requested that respondent refrain from smoking in her non-smoking room. When

she failed to stop smoking in the room, the hotel’s staff asked her to leave. She failed

to leave, and she was arrested on charges of entry/remaining after forbidden. The

charges were later amended to a loud noise charge, and on September 17, 2015,

respondent pleaded guilty to the amended charges.

      The ODC sent notice of the related disciplinary complaint to respondent at her

primary bar registration address via certified mail, but the notice was returned

undelivered.   Thereafter, the ODC made several attempts to personally serve

respondent with notice of the complaint at all of her known addresses.

      The ODC alleged respondent’s conduct violated the following provisions of

the Rules of Professional Conduct: Rules 8.1(c), 8.4(a), and 8.4(b).



                      The Outstanding Warrants Arrest Matter



                                           5
      In November 2014, respondent was arrested by the Slidell Police Department

on two outstanding warrants. While incarcerated, respondent became combative

with the corrections officers and suffered injuries. Respondent requested to be taken

to the hospital, and after arriving at the hospital, she tried several times to leave her

bed, ignoring the corrections officer’s commands to stay in the bed. When the

corrections officer attempted to handcuff respondent to the bed, she attempted to bite

his forearm. Respondent was charged with simple assault and pleaded guilty to the

charge on December 8, 2015.

      The ODC sent notice of the related disciplinary complaint to respondent at her

primary bar registration address via certified mail, but the notice was returned

undelivered.    Thereafter, the ODC made several attempts to personally serve

respondent with notice of the complaint at all of her known addresses.

      The ODC alleged respondent’s conduct violated the following provisions of

the Rules of Professional Conduct: Rules 8.1(c), 8.4(a), and 8.4(b).

      As previously noted, respondent failed to answer the formal charges in 16-

DB-071.     Accordingly, the factual allegations contained therein were deemed

admitted and proven by clear and convincing evidence pursuant to Supreme Court

Rule XIX, § 11(E)(3). No formal hearing was held, but the parties were given an

opportunity to file with the hearing committee written arguments and documentary

evidence on the issue of sanctions. Respondent filed nothing for the hearing

committee’s consideration.



                             Hearing Committee Report

      After considering the ODC’s deemed admitted submission, the hearing

committee acknowledged that the factual allegations of the formal charges were

deemed admitted and made the following factual findings:



                                            6
           This committee finds that the Respondent was in fact
           arrested on no less than two occasions. The Respondent’s
           arrests and conduct reflects [sic] adversely on her fitness
           to practice law. She has failed to cooperate with the ODC
           in any manner whatsoever, and has committed a criminal
           act that reflects adversely on her honesty, trustworthiness
           or fitness as a lawyer.
Based on these facts, the committee determined respondent violated the Rules of

Professional Conduct as charged.

      The committee then determined that respondent knowingly and intentionally

violated duties owed to the legal profession, which caused actual harm to the

profession. After considering the ABA’s Standards for Imposing Lawyer Sanctions,

the committee determined the baseline sanction is disbarment.

      In aggravation, the committee noted respondent’s disregard for her obligation

to participate in these disciplinary proceedings. The committee also noted that

respondent’s non-participation prevented her from producing evidence of any

mitigating factors.

      Under these circumstances, the committee recommended respondent be

permanently disbarred.

      Neither respondent nor the ODC filed an objection to the hearing committee’s

report.



                             14-DB-040 and 16-DB-071

                         Disciplinary Board Recommendation

      After reviewing these consolidated matters, the disciplinary board determined

that the factual allegations in the formal charges have been deemed admitted and

proven. The board further determined that the hearing committees’ factual findings

are supported by the deemed admitted factual allegations and/or by the evidence

submitted in support of those allegations. Based on these facts, the board determined

that both committees correctly applied the Rules of Professional Conduct, except


                                          7
that with respect to the Mississippi arrest matter and the Louisiana arrest matter in

14-DB-040, the board determined that respondent did not violate Rule 3.3 because

neither the factual allegations nor the evidence submitted by the ODC support such

a violation.

      The board then determined that respondent intentionally violated duties owed

to the public and the legal profession, with her conduct causing actual and potential

harm. After considering the ABA’s Standards for Imposing Lawyer Sanctions, the

board determined that the baseline sanction is disbarment.

      In aggravation, the board found a prior disciplinary record, a dishonest or

selfish motive, a pattern of misconduct, multiple offenses, bad faith obstruction of

the disciplinary proceeding by intentionally failing to comply with rules or orders of

the disciplinary agency, substantial experience in the practice of law (admitted

1985), and illegal conduct. The board found that the record does not support any

mitigating factors.

      The board then considered respondent’s conduct in light of the permanent

disbarment guidelines set forth in Supreme Court Rule XIX, Appendix E.

Specifically, the board noted that respondent’s conduct falls within the scope of

Guideline 9 (instances of serious attorney misconduct or conviction of a serious

crime, when the misconduct or conviction is preceded by suspension or disbarment

for prior instances of serious attorney misconduct or conviction of a serious crime).

Nevertheless, the board declined to recommend permanent disbarment because,

although the record contains no evidence of such, it appears that respondent’s

conduct was caused by significant personal issues (possible alcohol and drug abuse

and possible mental or emotional problems).

      Under these circumstances, the board recommended that respondent be

disbarred. The board also indicated its hope that respondent will seek the services



                                          8
of the Judges and Lawyers Assistance Program. One board member dissented and

would recommend permanent disbarment.

      The ODC filed an objection to the disciplinary board’s recommendation.

Pursuant to Supreme Court Rule XIX, § 11(G)(1)(b), the case was scheduled on our

docket; however, respondent failed to file a brief and therefore waived her right to

oral argument.    Thereafter, the ODC filed a motion waiving its right to oral

argument. We granted the ODC’s motion and now consider the case based upon the

record and the brief filed by the ODC.



                                   DISCUSSION

      Bar disciplinary matters fall within the original jurisdiction of this court. La.

Const. art. V, § 5(B). Consequently, we act as triers of fact and conduct an

independent review of the record to determine whether the alleged misconduct has

been proven by clear and convincing evidence. In re: Banks, 09-1212 (La. 10/2/09),

18 So. 3d 57.

      In cases in which the lawyer does not answer the formal charges, the factual

allegations of those charges are deemed admitted. Supreme Court Rule XIX, §

11(E)(3). Thus, the ODC bears no additional burden to prove the factual allegations

contained in the formal charges after those charges have been deemed admitted.

However, the language of § 11(E)(3) does not encompass legal conclusions that flow

from the factual allegations. If the legal conclusion the ODC seeks to prove (i.e., a

violation of a specific rule) is not readily apparent from the deemed admitted facts,

additional evidence may need to be submitted in order to prove the legal conclusions

that flow from the admitted factual allegations. In re: Donnan, 01-3058 (La.

1/10/03), 838 So. 2d 715.

      The evidence in the record of this deemed admitted matter supports a finding

that respondent was arrested for DWI in Louisiana and then failed to appear for the

                                          9
related trial, pleaded no contest to driving under the influence in Mississippi and

then failed to pay the associated fines and court costs, forged her criminal attorney’s

signature on a motion and filed the motion with the court, pleaded guilty to a loud

noise charge after being arrested for failing to leave a hotel upon multiple requests

to do so by the hotel’s staff, pleaded guilty to simple assault after attempting to bite

a corrections officer, and failed to cooperate with the ODC in its investigations.

Based on these facts, respondent violated the Rules of Professional Conduct as found

by the disciplinary board.

      Having found evidence of professional misconduct, we now turn to a

determination of the appropriate sanction for respondent’s actions. In determining

a sanction, we are mindful that disciplinary proceedings are designed to maintain

high standards of conduct, protect the public, preserve the integrity of the profession,

and deter future misconduct. Louisiana State Bar Ass’n v. Reis, 513 So. 2d 1173

(La. 1987). The discipline to be imposed depends upon the facts of each case and

the seriousness of the offenses involved considered in light of any aggravating and

mitigating circumstances. Louisiana State Bar Ass’n v. Whittington, 459 So. 2d 520

(La. 1984).

      The record also supports a finding that respondent knowingly and

intentionally violated duties owed to the public, the legal system, and the legal

profession, causing actual and potential harm. The baseline sanction for this type of

misconduct is disbarment.

      We agree with the aggravating factors found by the board.              However,

regarding mitigating factors, we disagree that none are present. At the very least,

respondent’s multiple DWI offenses suggest the possibility of a substance abuse

problem, and the police reports included in the record of this matter reflect conduct

which suggests respondent may be suffering from mental health issues (e.g., banging

her head against the cage of the police car and attempting to bite a corrections officer

                                           10
who was trying to handcuff her). Since respondent allowed the formal charges to be

deemed admitted, we have no way of knowing whether she has since sought

treatment for these problems. Under these circumstances, we are reluctant to

permanently prohibit respondent from seeking readmission to the practice of law.

      Accordingly, we will accept the board’s recommendation and disbar

respondent. Should respondent decide to seek readmission in the future, she will be

required to show by clear and convincing evidence that she has complied with each

subsection of Supreme Court Rule XIX, § 24 before she will be allowed to return to

the practice of law. In any event, and regardless of respondent’s future intention to

resume the practice of law, we strongly encourage her to avail herself of the

resources of the Judges and Lawyers Assistance Program so that she can enjoy a

healthy and productive life.



                                      DECREE

      Upon review of the findings and recommendations of the hearing committees

and disciplinary board, and considering the record and the brief filed by the ODC, it

is ordered that Debra L. Cassibry, Louisiana Bar Roll number 17029, be and she

hereby is disbarred. Her name shall be stricken from the roll of attorneys and her

license to practice law in the State of Louisiana shall be revoked. All costs and

expenses in the matter are assessed against respondent in accordance with Supreme

Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date

of finality of this court’s judgment until paid.




                                           11
05/01/18

                   SUPREME COURT OF LOUISIANA

                                NO. 2017-B-2045

                       IN RE: DEBRA L. CASSIBRY

             ATTORNEY DISCIPLINARY PROCEEDING


CRICHTON, J., dissents and assigns reasons:

      I disagree with my colleagues in this matter, and would impose permanent

disbarment. The Court’s opinion thoroughly establishes that respondent is no

stranger to the disciplinary process, as she is currently suspended from the practice

of law in Louisiana for driving while intoxicated in 2011. In re: Cassibry, 13-1923

(La. 11/1/13) 131 So. 3d 22. Since her arrest in 2011, not only has respondent been

apprehended again for driving under the influence, remaining after forbidden at a

hotel, and assaulting a police officer, she remains a fugitive from the law in both

Louisiana and Mississippi as related to many of those charges. Moreover, despite

being suspended, she engaged in the unauthorized practice of law by forging an

attorney’s signature on a motion in a legal proceeding (in which she sought to relieve

herself of costs associated to her criminal charges). Respondent has also never

addressed any of the serious formal charges against her and has failed to appear on

each occasion offered to her. In my view, respondent’s blatant disregard for the law,

her abhorrent disrespect for the lawyer disciplinary process, and her consistent

display of willful disobedience places her directly in the guidelines for permanent

disbarment found in Supreme Court Rule XIX, Appendix E. This Court reserves

such severe punishment for “instances of serious attorney misconduct or conviction

of a serious crime, when the misconduct or conviction is preceded by suspension or

disbarment for prior instances of serious attorney misconduct or conviction of a

serious crime.” I find this case fits squarely therein.
                                           1
      While I am ever sensitive to substance abuse and mental health issues in the

attorney disciplinary process, because of respondent’s failure to participate in her

own defense, the record here is devoid of even a scintilla of mitigation evidence. By

reading potential mitigating factors into the record, the Court is whittling away at

the significance of those respondents who come before us with true substance abuse

and mental health issues and who display a sincere desire (and corresponding efforts)

for rehabilitation. For this reason, I would permanently disbar respondent and

forever disallow her from seeking readmission to the practice of law in Louisiana.




                                         2